Exhibit 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints Lee J. Schram, Terry D. Peterson and Anthony C. Scarfone, and each of them, the undersigned’s true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for the undersigned and in the undersigned’s name, place and stead, in any and all capacities, to sign a Registration Statement on Form S-8, and any and all amendments (including post-effective amendments) thereto, relating to the registration of 5,000,000 shares of Common Stock, par value $1.00 per share of Deluxe Corporation under the Deluxe Corporation 2012 Long-Term Incentive Plan, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, and with such state commissions and other agencies as necessary, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in or about the premises, as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, this Power of Attorney has been signed as of May 2, 2012, by the following persons: Signature Title /s/ Lee J. Schram Chief Executive Officer and Director Lee J. Schram (Principal Executive Officer) /s/ Terry D. Peterson Senior Vice President, Chief Financial Officer Terry D. Peterson (Principal Financial Officer and Principal Accounting Officer) /s/ Ronald C. Baldwin Director Ronald C. Baldwin /s/ Charles A. Haggerty Director Charles A. Haggerty /s/ Don J. McGrath Director Don J. McGrath /s/ Cheryl E. Mayberry McKissack Director Cheryl E. Mayberry McKissack /s/ Neil J. Metviner Director Neil J. Metviner /s/ Stephen P. Nachtsheim Director Stephen P. Nachtsheim /s/ Mary Ann O’Dwyer Director Mary Ann O’Dwyer /s/ Martyn R. Redgrave Director Martyn R. Redgrave
